       Case 1:18-cv-00106-TJC Document 178 Filed 08/04/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ESTATE OF SEAN PATRICK                           CV 18-106-BLG-TJC
O’BRIEN, ROBIN LARSON, and
THE ESTATE OF KEELIN O’BRIEN,
                                                 ORDER REGARDING
                    Plaintiffs,                  FINAL PRETRIAL
                                                 CONFERENCE
vs.

CITY OF LIVINGSTON, a political
subdivision of the State of Montana,
KEVIN ENGLE, ANDREW
EMANUEL, DALE JOHNSON, and
JOHN DOES 1-10,

                    Defendants.

      IT IS HEREBY ORDERED that if Counsel wishes, they may appear by

videoconferencing at the Final Pretrial Conference set for August 9, 2021 at 1:30

p.m. Any party who elects to appear by videoconferencing shall file a Notice

indicating their intent to participate by videoconferencing by August 6, 2021 and

shall contact Deputy in Charge, Julie Hollenbeck at 406-247-2311 to obtain the

access information for the Zoom conference.

      DATED this 4th day of August, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
